Citation Nr: 0309861	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for postoperative 
residuals, arthritis of the right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a rating decision by the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Roanoke, Virginia (hereinafter RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In September 2002, pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook additional 
development of this case, to ensure that the record was 
complete.  Specifically, a VA medical examination containing 
an etiology opinion was requested.  

On May 1st, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that authorizes 
the Board to undertake development (Section 19.9(a)(2)).  See 
DAV v. Sec'y of Veterans Affairs, No. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Thus, in 
view of this recent case, since the Board has secured 
additional evidence that is pertinent to this case and the 
veteran has not waived his right to have the RO review in the 
first instance this evidence and issue a Supplemental 
Statement of the Case (SSOC) if the benefit remains denied, 
due process requirements demand that this case be remanded 
for such original jurisdiction development.  

The veteran has indicated that he was having surgery on his 
right ankle in January 2003.  These records are not on file.  
In addition, current treatment records from the Hampton, 
Virginia VAMC during the period of June 2001 to the present 
should be obtained.  The Board is also unclear as to the 
approximate dates he was treated at the McGuire VA medical 
facility in Richmond Virginia and the Kecoughtan VA medical 
facility, and the veteran is requested to provide information 
on this subject.  

A VA examination was conducted in March 2003.  However, the 
VA examiner did not render an opinion as to whether it is as 
likely as not that the current right ankle disorder is 
related to his period of active duty.  

Accordingly, the Board finds that further development is 
warranted regarding the following:

1.  The RO is requested to furnish the veteran the 
appropriate release of information forms in order 
to obtain copies of all VA and private medical 
records pertaining to treatment of his right ankle 
not previously submitted to specifically include 
the records pertaining to the January 2003 surgery.  

3.  The RO is requested make arrangements with the 
appropriate VA medical facility for the claims 
folder to be returned to the VA examiner who 
conducted the March 2003 examination (if 
unavailable to another VA specialist in orthopedic 
disorders), in order to provide an addendum.  
Request the examiner to render an opinion as to 
whether it is as likely as not that the current 
right ankle disorder is related to his period of 
active duty.  Direct the examiner's attention to 
the March 2000 private medical statement from Dr. 
A.T.C.  A complete rational for any opinion 
expressed should be included in the examination 
report.  

4.  Thereafter the RO should is requested to re-
adjudicate the veteran's claim to include 
consideration of all evidence received since the 
last SSOC, dated in February 2001.  If the benefit 
sought on appeal remains denied, the RO should 
issue the veteran another SSOC and he should be 
furnished an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans' Law Judge, Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




